Appeal from an order of the Domestic Relations Court of the City of New York (Family Court), Richmond County. Order modified by striking therefrom the provision requiring the payment of fifteen dollars weekly, and substituting therefor a provision requiring the payment of eight dollars weekly, and as thus modified, unanimously affirmed. The amount of the contribution required of the grandfather of the children here involved was excessive, in view of the proof in this record respecting his financial ability and means. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.